This appeal is the result of two separate actions between substantially the same parties, the purpose of which was to procure a judicial construction of the third and ninth clauses of the will of William D. Thompson, who died on the twenty seventh day of June, 1874. One of the actions relates to the third paragraph of the will and the other to the ninth paragraph. There is no dispute concerning the facts, and the question presented by the appeal is substantially whether the remainders of the two separate trusts provided for in these two clauses of the will vested in the ultimate beneficiaries upon the death of the testator or were contingent and vested only at the death of the life tenants designated in the trust provisions.
By the third paragraph of the will the testator devised and *Page 490 
bequeathed to his executors one share of the estate, amounting at par to one hundred thousand dollars, upon the trust and uses following, that is to say, to collect and receive the interest and dividends thereon for his benefit and out of the net income to apply to the use of his nephew, William D. Thompson, Jr., the annual sum of seven hundred dollars, to be reckoned from the time of his death, payable half-yearly during his life, and the whole residue of such net income to apply to the use of Josephine, the wife of said William D. Thompson, Jr., and their children, to pay the same to her for the support of herself and children during their minority, and as each child attained the age of twenty-one years, he or she should be entitled to receive a one equal share of such surplus or income above seven hundred dollars per annum, the same being divided into as many equal shares as there shall be children of the said William D. Thompson and Josephine, his wife, and one more share for the said Josephine, which she shall be entitled to receive for her own use during her life after all the children shall have attained the age of twenty-one. In case of the death of the said William D. Thompson during the life of his wife, the portion of the income set apart for him is to be added to the other shares in equal proportion. Upon the death of the longest liver of them, the said William D. Thompson and Josephine, his wife, this trust shall cease, and the trustees shall forthwith transfer and pay over the whole of the trust property, and the proceeds and increase thereof, to the children of the said William D. Thompson and Josephine, his wife, and if any of such children shall have died leaving issue, such issue shall receive their parent's share.
The ninth clause of the will provided that after "the foregoing bequests being first duly provided for and not otherwise, I give to my nephew, John B. Thompson, for his life," a certain piece of real estate in the city of New York; "and upon his death I give and devise the same to my said executors, their successors and assigns, upon trust to receive the income thereof during the life of John C. Thompson, son of the said John B. *Page 491 
Thompson, and apply the same as follows: One-quarter to the use of said John C. Thompson and one-quarter to the use of his mother, the wife of said John B. Thompson; and if she die or remarry within said term, then from that time to apply the entire half of said income to the use of the said John C. Thompson and the other half to apply during the whole of said term to the use of all the other grandnieces and grandnephews of mine in equal shares, the issue of any deceased taking their parent's share, and, upon the death of the said John C. Thompson, to sell and convey the said property in fee, and to distribute the proceeds among all my grandnieces and grandnephews in equal shares, the issue of any deceased grandnephew or grandniece taking their parent's share." It appears that one of the grandnephews mentioned in this clause, that is to say, Stephen Jay Thompson, died on the twenty-seventh day of April, 1897. He was a son of William D. Thompson, the nephew mentioned in the third clause of the will, and who died about a year after the death of the testator. Josephine L. Thompson, his wife, survived him and is still living. It will be seen that Stephen Jay Thompson, a grandnephew, was a beneficiary under both paragraphs of the will. He left no issue surviving, but left a last will and testament, which was duly admitted to probate, by which he gave all his property to his mother, the defendant Josephine L. Thompson, to whom letters of administration with the will annexed were issued. If the interest of Stephen Jay Thompson, deceased, vested upon the death of the testator, then that interest in the trust fund, created by these two clauses of the will, vested in his mother Josephine, and she is entitled to receive the income accrued and to accrue upon his share of the estate of the testator under the trusts created by these clauses of the will.
On the other hand, the two sisters of Stephen Jay Thompson, who survived him and are parties to this action, claim that the interests were not vested but contingent upon the surviving of Stephen until the termination of the trusts, and that the right to receive the income on his share passed upon *Page 492 
his death to the remaining beneficiaries under those paragraphs of the will. Other parties to the action claim that upon the death of Stephen his interest lapsed and passed to them as a part of the residuary estate under the residuary clause of the will. The court at Special Term held that the remainders vested upon the death of the testator, and that Josephine, the mother of Stephen, took the share of her son in the trust estate. Upon appeal this judgment was modified, and by a divided court it was held that the interest of Stephen was contingent upon his surviving the period of the trust, and that since he died, before the trust terminated, his interest passed to the sisters. There is no substantial difference that I can perceive between the trust provision in the third clause and that in the ninth clause so far as concerns the question of the vesting of the remainders. If the remainders vested under the third clause, they also vested under the ninth clause.
The legal character of an estate in remainder, whether vested or contingent, depends upon the language of the instrument transmitting the estate, and the intention of the testator in that regard to be derived from the language and the surrounding circumstances. The question involved in this appeal must be solved upon principle as well as precedent, since it is perhaps true that the adjudged cases are not all in harmony. Any apparent conflict, however, would doubtless disappear upon a careful scrutiny of the provisions of the will in each particular case, and inasmuch as there is always some difference in the language of the instrument, the general purpose of the testator is found in the expressions employed. It is not surprising that upon a superficial examination there would seem to be some conflict in the authorities. But there are some general principles and rules of construction which have long been recognized and sanctioned by the courts that will enable us to solve the question involved in this appeal. A remainder is not to be considered as contingent in any case where it may fairly be construed to be vested, since the law favors the vesting of estates. The adverbs of time, therefore, such as when, then, after, from, etc., in a devise of a remainder *Page 493 
limited upon a life estate, are construed to relate merely to the time of the enjoyment of the estate and not to the time of its vesting in interest. The law favors such a construction of a will as will avoid the disinheritance of remaindermen who may happen to die before the determination of the precedent estate. (Moore
v. Lyons, 25 Wend. 119; Sage v. Wheeler, 3 App. Div. 38;Matter of Brown, 93 N.Y. 295; Bowditch v. Ayrault, 138 N.Y. 222;Matter of Tienken, 131 N.Y. 391; Goebel v. Wolf,113 N.Y. 405; Matter of Young, 145 N.Y. 535; Bisson v. WestShore R.R. Co., 143 N.Y. 125; Corse v. Chapman, 153 N.Y. 466;Hersee v. Simpson, 154 N.Y. 496; Goodwin v.Coddington, 154 N.Y. 283; Matter of Brown, 154 N.Y. 313;Connelly v. O'Brien, 166 N.Y. 406.) In some recent cases where the only words importing a gift of the remainder are found in a direction to divide or to pay over at a future time, it has been said that the gift is future and not immediate, that it is contingent and not vested. These cases rest upon the language and the provisions of the will, and where no words of gift are found except a direction to divide or pay at a future day, the vesting is postponed to the time of distribution. (Matter of Crane,164 N.Y. 71; Clark v. Cammann, 160 N.Y. 323.) But that rule applies only in exceptional cases and not to a case like this where it is apparent from the whole will that the testator intended to vest the remainders in the grandnephews and grandnieces upon his death. The will in the case at bar when read as a whole contains words of gift to the remaindermen, and, therefore, the interest of the grandnephews and grandnieces was not contingent under the rule which applies in cases where there is only a simple direction to divide or pay over at a future time.
It will be seen that by the terms of the will Stephen Jay Thompson, the grandnephew who died and whose share is the subject of this controversy, took an interest in the trust fund on the death of the testator and was entitled to share in a part of the income during his minority and in another and larger part after arriving at full age in case of the death of his father *Page 494 
in the meantime. There was given to the remaindermen the immediate enjoyment of their share of the income. That right vested upon the testator's death and it was the enjoyment by the ultimate beneficiaries of the corpus of the trust fund that was postponed. But it was the intention of the testator to vest the title to the remainders in the grandnephews and grandnieces then living and any others that were born after his death. There was no period of time subsequent to the testator's death that the remaindermen living did not have an interest in the income and the right of enjoyment, and their title and right to the corpus
vested at the same time that their right to the income vested. The right of enjoyment of the income was immediate, that of thecorpus postponed to a future day, but the ultimate right was vested at the moment that the will became operative. The testator in effect declared that the fund should ultimately be paid to his grandnephew and grandnieces then living and such as might thereafter be born, and he did not intend to disinherit any one of them who happened to die before the termination of the trust. If these propositions are correct, then it is obvious that Stephen Jay Thompson had an interest in the corpus of the trusts which passed to his mother under his will. This case is clearly distinguishable, therefore, from those cited, where the only words of gift were contained in a direction to pay over or distribute at a future day. Here there was a present gift of the intermediate income, or a part of it, to the remaindermen, which indicates very clearly an intention to vest the corpus from which the income was to be derived. (Robert v. Corning,89 N.Y. 240, 241; Goebel v. Wolf, supra.) All future estates are vested when there is a person in being who would have an immediate right to the possession and enjoyment upon the termination of the intermediate precedent estate. The language of the dispositions contained in the two clauses of this will now in question bring the case within this definition, and there is nothing in the other provisions of the instrument to limit or qualify the legal effect or to disclose any intention to postpone the vesting to some future *Page 495 
time, since the testator evidently intended that the children of his nephews should take the corpus as well as their share of the income subject to no other contingency than the birth of other children who were to be let in, but that event did not happen. Upon the termination of the trust by the death of the life tenant, Stephen and his sisters would be entitled to the possession and enjoyment of the estate in remainder, and hence their interests were vested.
The third clause of the will seems to me to be so clear as scarcely to require construction. The testator there employed language that leaves no doubt with respect to his intentions. He disposed of a fund of one hundred thousand dollars in trust for the sole benefit of his nephew, his nephew's wife and their children. He directed that during the life of the longest liver, husband or wife, as the case might be, the income alone should be paid in certain proportions to his nephew, his wife and their children, and at the death of the longest liver, husband or wife, the trust should cease and the children should thereupon become entitled to the corpus. The fact that he directed the trustees to deliver or pay over to these children the corpus at the termination of the trust is, under such circumstances, of no consequence. That was only a method of making the gift in remainder. The material and important thing is that beyond all question the testator intended that the children should have the fund when the trust ceased. It has not yet terminated, since Josephine, the nephew's wife, is still alive. The nephew had three children at the death of the testator, and the latter knew them all and designated them as the ultimate objects of his bounty. There was no contingency between the death of the testator and the termination of the trust to prevent the remainders from vesting in the living children of the nephew that the testator knew during his life and that were to receive the gift. Certainly the possibility of the birth of other children to the nephew and his wife before the termination of the trust was not such a contingency. That event could only affect the quantity but not the quality of the *Page 496 
remainders. There was, of course, the possibility of the death of one or all the children before the termination of the trust, but that circumstance did not prevent the remainders from vesting at the testator's death. I am not aware of any principle or rule of law that recognizes either of these circumstances as sufficient to defeat the vesting of the remainders or to make them contingent. But it is said that when the testator gave thecorpus to the children of his nephew it was a gift to a class, and only the members of the class that survived the trust were intended or included in the word children, and that if one of them died before the termination of the trust, an event which actually happened in this case, he could take no part of the capital of the fund. With all respect I am constrained to say that this seems to me to be a plain perversion of the purpose that the testator had in view. His nephew had three children living at the death of the testator, which the latter knew and intended to provide for by giving them the entire fund in remainder on the termination of the trust in case no other children were subsequently born. The court now holds that he succeeded in giving it to only two of them, since the one who died was by that fact disinherited and took nothing. The trust is still in operation, and, if another child shall die before it terminates, then the testator will succeed in giving the whole fund to only one of the three children that he knew during life and clearly intended should be the recipients of his bounty. It must follow from this that, if a testator should dispose of all his property to his widow during her life and direct that on her death the same shall be distributed to all his children, the will vests no interest in the estate in any child until the termination of the widow's life estate and then only in such of the children as survive the mother, since any that have died in the meantime are disinherited and their heirs take nothing. It is needless to say that there can be no distinction in this respect between remainders given to the testator's own children and remainders to the children of his nephew when the gift is given in the same terms. At the moment of the death of the testator *Page 497 
in this case the principal and income of the fund of one hundred thousand dollars had been completely disposed of. The legal and equitable title and beneficial interest in the whole then vested in some one. No interest or right remained in abeyance. When and in whom did the several interests vest? The answer to that question would seem to be reasonably clear and simple. The legal title, for the purposes of the trust, vested in the trustees. The beneficial interest and right to the income vested in the nephew, his wife and children for the trust period. The capital vested in the three children then living subject to the execution of the trust and subject to open and let in afterborn children. Thus every interest, legal or equitable, in the whole fund, income andcorpus was completely disposed of and vested upon the testator's death. When Stephen J., the grandnephew, died his mother, under his will, succeeded to all his rights and took his place both with respect to the income and corpus of the trust fund. He had an interest in both at the time of his death which he could and did dispose of by his will.
I think that the remainders in the two clauses of the will vested upon the death of the testator, subject to open and let in afterborn children of William D. and Josephine Thompson, and, therefore, the judgment of the Appellate Division should be reversed and that of the Special Term affirmed in each case, with costs to all parties who have appeared or filed briefs upon this appeal payable out of the income of the trust fund.
PARKER, Ch. J., GRAY and WERNER, JJ. (and CULLEN, J., on the authority of In re Crane, 164 N.Y. 71), concur with LANDON, J.; HAIGHT, J., concurs with O'BRIEN, J.
Judgments affirmed. *Page 498